Citation Nr: 0413769	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  02-11 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a chronic acquired 
variously diagnosed psychiatric disorder, to include post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran






ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1961 to 
December 1965. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The RO denied both the veteran's claim 
seeking entitlement to service connection for PTSD, and claim 
seeking service connection for a nervous condition.  

In August 2003, the veteran appeared and testified at a 
personal hearing at the RO before the undersigned Veterans 
Law Judge.  A transcript of that hearing is of record.


FINDINGS OF FACT

The probative and competent evidence of record establishes 
that the veteran's chronic acquired psychiatric disorder, 
variously diagnosed as generalized anxiety disorder (GAD) and 
non-combat PTSD, is linked to his active service.


CONCLUSION OF LAW

A chronic acquired psychiatric disorder, variously diagnosed 
as GAD and non-combat PTSD, was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5013, 5103A, 5107 (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's November 1961 enlistment examination indicated 
clinically normal neurological and psychiatric systems.  
According to his December 1961 report of medical history, the 
veteran never had and did not presently have neuritis, 
frequent or terrifying nightmares, or depression or excessive 
worry.  

According to an airman personnel record, the veteran departed 
for Korea in March 1962.  His foreign service selection date 
(FSSD) was April 1963.  His foreign service summary indicated 
"isolated tour Korea (Osan AB)."

Service treatment records from November 1962 indicated that 
the veteran was admitted to the hospital due to a blotchy 
erythematous rash over the upper portion of his body, acute 
onset.  He was discharged a week later following diagnosis of 
an upper respiratory infection, pharyngitis, and blotchy 
erythematous rash with dermatographia.

The veteran's October 1965 separation examination indicated 
clinically normal neurological and psychiatric systems.  
According to his December 1965 report of medical history, the 
veteran never had and did not presently have neuritis, 
frequent or terrifying nightmares, depression or excessive 
worry, or nervous trouble or any sort.  

According an October 2001 VA physician's note, the veteran 
complained of jitteryness and decreased concentration which 
interfered with his work.  The veteran believed that he had 
PTSD, but the examiner noted no flashbacks or hallucinations.  
The diagnosis was anxiety.


In October 2001, the veteran filed a claim seeking service 
connection for PTSD and a nervous condition.  He indicated 
that each disability had begun on December 28, 1961.

In November 2001, the veteran submitted information in 
support of his claim for PTSD.  He indicated that he had 
served in Osan, Korea, from March 1962 to April 1963, during 
the Cuban Missile Crisis.  During this time, he claimed that 
he became terrified of being killed.  He also stated that he 
was kicked in the side by a North Korean infiltrator.

According to a January 2002 VA medical report, the veteran 
complained of anxiety.  He stated that his nerve problems 
started while in service, and that he was hospitalized with 
anxiety-induced urticaria/hives.  He claimed that he has had 
GAD since then, and his anxiety had increased since the 
events of September 11, 2001.  His illness was characterized 
by chronic worry, somatic anxiety, obsessive need for order, 
and a "shaky feeling," dizziness, and numbness or pain that 
migrated from place to place in his body.  The diagnosis was 
GAD, with obsessive-compulsive disorder features.  His Global 
Assessment of Functioning (GAF) score was 49.

In an April 2002 VA outpatient report, the veteran complained 
of anxiety, panic, worry and tremors.  He recounted that his 
nerve problems started while in service, and that he was 
hospitalized with anxiety-induced urticaria/hives.  He 
claimed that he has had GAD since then and his anxiety had 
increased since the events of September 11, 2001.  His 
illness was characterized by chronic worry, somatic anxiety, 
obsessive need for order, and a "shaky feeling," dizziness, 
and numbness or pain that migrated from place to place in his 
body.  The diagnosis was GAD, with obsessive-compulsive 
disorder features.  His Global Assessment of Functioning 
(GAF) score was 52, with a notation of this year's score as 
49.

In October 2002, the veteran complained of tension, fear, 
anxiety, extreme nervousness, and moderate depression.  He 
continued to work full-time at his own business.  

Upon observation, he presented very tense and nervous, with 
worry and persistent anxiety.  His affect was very 
constricted.  He was diagnosed with severe anxiety, GAD by 
history, provisional PTSD, and hypertension.  His work was 
difficult due to extreme anxiety.  His GAF score was 49.  

According to an October 2002 psychology outpatient 
consultation, the veteran complained of fear and dread when 
he got service calls at work because he lacked the confidence 
to fix his customers' air conditioning systems.  He 
complained of early morning awakening with shaking, and 
dreaded taking a shower in the morning.  He indicated getting 
irritable with his wife.  The examiner's diagnosis was that 
the veteran did not appear to meet the criteria for PTSD 
because his "trauma" (or his experience of fear during the 
Cuban Missile Crisis) seemed too general to meet the DSM-IV 
definition of an immediate life-threatening situation.  Also, 
the veteran did not report re-experiencing in the form of 
nightmares or intrusive thoughts about the original trauma.  
The examiner stated that the veteran appeared to have GAD 
with some dysthymic features.  

The veteran received outpatient mental health treatment in 
August 2003.  According to the examiner's report, the veteran 
was followed for severe anxiety with panic, agoraphobia and 
employment difficulties.  His increasing anxiety was poorly 
responsive to treatment.  He dreamed of Chinese soldiers.  
His sleep was fragmented.  Over the past year, his anxiety 
had advanced to panic and agoraphobia.  He had severe 
depression and hyperstartle.  The veteran had never engaged 
in combat but the spectre of going to war, while in North 
Korea and China, "absolutely scared me to death."  

The examiner diagnosed the veteran with non-combat PTSD.  The 
veteran developed symptoms following his traumatic stressor 
of his sense of threatened death.  These symptoms included 
intense fear and a feeling of helplessness.  His persistent 
symptoms of anxiety and arousal were not present before his 
trauma.  He also had considerable deficits of concentration.  
The veteran had impaired affect modulation and a feeling that 
he was permanently damaged by the anxiety which began during 
the Cuban Missile Crisis.  



The examiner stated that PTSD is known to increase the risk 
of panic and agoraphobia, and the veteran's anxiety had 
progressed to that over the past year.  PTSD criteria did not 
demand a face-to-face threat - it could proceed from a fear 
reaction to perceived annihilation.  The examiner did not 
find the veteran to be a malingerer.  He was severely 
debilitated.  His response as an 18 year old in active 
military service to the perceived threat of annihilation 
during the Cuban Missile Crisis did appear to have initiated 
his anxiety problems, which have become increasingly severe.  
The examiner reiterated that a diagnosis of non-combat PTSD 
was appropriate.

In August 2003, the veteran appeared and testified at a 
personal hearing.  After leaving service, the veteran 
indicated that he first received psychiatric treatment in 
about 2001.  He was aware of his nerve problems following 
service, but he did not pay too much attention to them and 
just lived with them.  He indicated that he had been 
gainfully employed since leaving the service.  He indicated 
that the therapist who wrote the August 2003 statement had 
been treating the veteran for about two years.  

The veteran stated that about two years ago, he sought 
treatment because he could no longer live with his nervous 
problems.  He did not have any inpatient care for his 
psychiatric problems, and indicated that he was currently 
taking daily medications.  He received therapy about once 
every four months.  He indicated that he filed for Social 
Security disability about three to four months ago.


Analysis

Preliminary Matter: Duties to Notify & to Assist

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted. Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  


Among other things, the VCAA amended 38 U.S.C.A. § 5103 to 
clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part. 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.159).  

In this case, there was a procedural irregularity in the 
development of the claim.  The veteran was not provided with 
the information required under VCAA until after the RO's 
initial decision on this claim.  However, as a result of the 
ongoing development of the claim, this procedural 
irregularity did not result in prejudice to the claimant.  
The veteran was in fact provided with the information 
required under VCAA, and he had an opportunity to respond to 
the notices.  

In April 2003, the RO sent the veteran a letter providing the 
notices required under VCAA.  In the letter of April 2003, 
the RO explained the information and evidence needed to 
substantiate both his claim of service connection for PTSD 
and claim of service connection for a nervous condition, with 
specific references to the need to provide medical reports 
showing an event in service causing injury and showing a 
relationship between his current disability and an injury in 
service.  

The letter also explained what portion of the evidence and 
information would be obtained by VA, noting, for example, 
that VA would attempt to obtain such things as medical 
records, employment records, and records of other Federal 
agencies.  With regard to the claimant's responsibilities in 
the development of the claim, the letter of April 2003 
explained that the claimant needed to provide VA with such 
information as signed and returned consent forms to release 
information, and the dates and places of treatment at any VA 
medical facility.  




Finally, the claimant was asked to tell VA about any 
information or evidence he wanted VA to try to get for him.  
Thus, the letter of April 2003, as well as several other 
documents sent to the claimant during the course of the 
development of the claim, provided notices as required under 
the provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

However, as noted above, there was a procedural irregularity.  
The notice letter was dated in April 2003, or over one year 
after the RO initially decided the case.  Both 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) require that 
information be provided when the claim is filed, and, as 
noted in Bernard v. Brown, 4 Vet. App. 384 (1993), notice 
alone does not make a procedure fair, but rather, notice must 
be combined with an adequate opportunity to be heard.  In 
this case, such opportunity to be heard was provided to the 
claimant.  

The development of the claim continued for more than four 
months after April 2003, and the veteran participated in that 
development.  In the months following April 2003, several 
important items of evidence were added to the record, 
including an outpatient mental health report in August 2003 
and a transcript of the veteran's hearing before the Board in 
August 2003.  

On August 25, 2003, the veteran submitted a signed form 
waiving office of original jurisdiction adjudication of the 
above mental health report, submitted in August 2003 at the 
hearing before the Board.
 
In conclusion, the claimant has been provided with notices as 
required under VCAA, and he has been provided with an 
adequate opportunity to be heard with regard to the 
substantive matters covered in the notices.  In view of the 
development that has been undertaken in this claim, the 
requirements of VCAA have met.  In any event, any 
deficiencies in the duties to notify and to assist constitute 
harmless error in view of the full grant of the benefits 
sought on appeal.


Service Connection

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110 
(West 2002).  The mere fact of an in-service injury is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  

Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d). 

Service connection for PTSD now requires:  medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an inservice stressor; and credible supporting evidence that 
the claimed inservice stressor occurred.  38 C.F.R. 
§ 3.304(f) (2001 and March 7, 2002).  

If the evidence establishes that the veteran engaged in 
combat with the enemy, and the claimed stressor is related to 
that combat, the veteran's lay testimony alone may establish 
the incurrence of the claimed inservice stressor in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of her service. 38 
C.F.R. § 3.304(f); see also, Cohen v. Brown, 10 Vet. App. 128 
(1997).


When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b) 
(West Supp. 2001).  

As is true with any piece of evidence, the credibility and 
weight to be attached to these opinions are within the 
province of the Board as adjudicators. Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993); see also Winsett v. West, 11 
Vet. App. 420 (1998) (United States Court of appeals for 
Veterans Claims (CAVC) affirmed the Board's decision which 
weighed two medical opinions, from an expert and a treating 
physician); Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(Board favoring one medical opinion over another is not 
error).  

The question that must be answered is whether the veteran's 
current, chronic acquired psychiatric disorder, variously 
diagnosed as GAD and non-combat 
PTSD, is related to service.  

In this case, the veteran has indicated that his current 
psychiatric disorder stems from an in-service stressor.  
While stationed in Osan, Korea, from March 1962 to April 
1963, during the Cuban Missile Crisis, the veteran claimed he 
became terrified of being killed.  Personnel records support 
the conclusion that the veteran was in Korea during the time 
stated, as records establish that the veteran departed for 
Korea in March 1962.  His foreign service summary indicated 
"isolated tour Korea (Osan AB)."  Furthermore, the 
veteran's November 1961 enlistment examination showed that he 
had clinically normal neurological and psychiatric systems 
upon entry into service.   

The evidence of record shows that the veteran has been 
diagnosed with various psychiatric disorders, including 
generalized anxiety disorder (GAD).  In October 2001, the 
veteran was diagnosed with anxiety.  According to a January 
2002 VA medical report, he continued to complain of anxiety.  
He was described as having chronic worry, somatic anxiety, 
obsessive need for order, and a "shaky feeling," dizziness, 
and numbness or pain that migrated from place to place in his 
body.  
He was diagnosed in January 2002 with GAD, with obsessive-
compulsive disorder features.  His Global Assessment of 
Functioning (GAF) score was 49.  By October 2002, the veteran 
complained of tension, fear, anxiety, extreme nervousness, 
and moderate depression.  He was diagnosed with severe 
anxiety, GAD by history, hypertension, and provisional PTSD, 
and hypertension.  

The evidence of record also shows that the veteran has been 
diagnosed with non-combat PTSD.  According to an August 2003 
outpatient mental health treatment report, the veteran was 
followed for severe anxiety with panic, agoraphobia and 
employment difficulties.  His anxiety was reported as 
increasing.  Over the past year, his anxiety had advanced to 
panic and agoraphobia.  He dreamed of Chinese soldiers, his 
sleep was fragmented, and he had severe depression and 
hyperstartle.  The examiner diagnosed the veteran in August 
2003 with non-combat PTSD.  

The present case turns on the question of whether the 
veteran's clearly chronic acquired variously diagnosed 
psychiatric disorder is related to his in-service stressor.  
The veteran himself does not claim that he engaged in combat 
with the enemy while in Korea.  The VA examiner from the 
veteran's August 2003 mental health treatment also 
acknowledges that the veteran had never engaged in combat.  
However, the examiner notes that in the veteran's case, it 
was the spectre of going to war and his sense of threatened 
death, while in North Korea, that initiated his current 
psychiatric disorder.  

The examiner noted that the veteran's persistent symptoms of 
anxiety and arousal were not present before his trauma.  The 
November 1961 enlistment exam supports this conclusion.  The 
examiner also stated that PTSD is known to increase the risk 
of panic and agoraphobia, and the veteran's anxiety had 
progressed to that over the past year.  PTSD criteria did not 
demand a face-to-face threat - it could proceed from a fear 
reaction to perceived annihilation.  His response as an 18 
year old in active military service to the perceived threat 
of annihilation during the Cuban Missile Crisis appeared to 
have initiated his anxiety problems, which had become 
increasingly severe.  

By contrast, there is evidence indicating that the veteran 
does not have PTSD related to an inservice stressor.  In an 
October 2002 psychology outpatient consultation, the veteran 
complained of fear and dread when he got service calls at 
work, complained of early morning awakening with shaking, and 
the dread of taking a shower in the morning.  The examiner's 
diagnosis was that the veteran did not appear to meet the 
criteria for PTSD because his "trauma" (or his experience 
of fear during the Cuban Missile Crisis) seemed too general 
to meet the DSM-IV definition of an immediate life-
threatening situation.  The examiner did acknowledge, 
however, that the veteran appeared to have GAD with some 
dysthymic features.  

Though the evidence shows that the veteran never engaged in 
combat, there is credible medical evidence showing that his 
persistent symptoms of anxiety have increased in severity 
since his discharge from service.  Service medical evidence 
indicated that the veteran did not have symptoms of anxiety 
at enlistment.  While the evidence of record does not offer a 
definitive diagnosis of PTSD, there is no question that the 
veteran has been diagnosed on multiple occasions with GAD.  
Regarding a link between his current psychiatric disorder and 
trauma in service, the medical evidence is in conflict.  

Clearly, one medical opinion is that the veteran does not 
have PTSD because his trauma or experience of fear during the 
Cuban Missile Crisis seemed too general.  However, another 
medical opinion indicated that the veteran does have non-
combat PTSD which proceeded from a fear reaction to perceived 
annihilation during service.  Both opinions appear to be 
based on medical examination and review of the veteran's 
file.  In view of this, the Board finds that the objective 
psychiatric evidence is in relative equipoise with respect to 
the issue on appeal.  

Under these circumstances, reasonable doubt must be resolved 
in the veteran's favor.  Therefore, the medical evidence 
weighs in favor of granting the veteran's claim.  There is at 
least an approximate balance as to the positive and negative 
evidence of record.  

Accordingly, pursuant to 38 C.F.R. § 3.102, the benefit of 
the doubt is resolved in the veteran's favor, and his service 
connection claim for a chronic acquired variously diagnosed 
psychiatric disorder, to include post traumatic stress 
disorder (PTSD), is granted.


ORDER

Service connection for a chronic acquired variously diagnosed 
psychiatric disorder, to include post traumatic stress 
disorder (PTSD), is granted.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



